        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 1 of 22



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
__________________________________________
                                           )
McCARTER & ENGLISH, LLP                    )
                                           )  CIVIL ACTION CASE NO.
      Plaintiff,                           )  3:19-CV-01124 (MPS)
                                           )
VS.                                        )
                                           )
JARROW FORMULAS, INC.                      )
                                           )
      Defendant.                           )
__________________________________________)   OCTOBER 4, 2019

                 DEFENDANT JARROW FORMULAS, INC.’s ANSWER,
                  AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

                                            ANSWER

       Defendant Jarrow Formulas, Inc. (“Jarrow”) as and for its Answer to the allegations of

plaintiff McCarter & English, LLP’s (“M&E”) Complaint, states as follows:

                                NATURE OF PROCEEDINGS

       1. Admit that this is an action for collection of attorneys’ fees and disbursements; deny that

any amount is due and owing.

       2. Admit.

       3. Admit.

       4. Admit.

       5. Admit that the Court has personal jurisdiction over Jarrow. As to the remaining

allegations, Jarrow neither admits nor denies the allegations, but leaves M&E to its proof.

       6. Admit that venue is proper in this district. As to the remaining allegations, Jarrow neither

admits nor denies the allegations, but leaves M&E to its proof.


                                        Page 1 of        22
          Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 2 of 22



         7. Admit, except that as to the allegations that Jarrow “regularly turned to McCormick,

Paulding & Huber, and, in particular, Attorney Giarratana, for legal representation, including

litigation and patent and trademark matters,” Jarrow neither admits nor denies the allegations, but

leaves M&E to its proof.

         8. Jarrow neither admits nor denies the allegations of Paragraph 8, but leaves M&E to its

proof.

         9. Admit that Jarrow was advised of a merger involving Attorney Giarratana. As to the

remaining allegations, Jarrow neither admits nor denies such allegations, but leaves M&E to its

proof.

         10. Jarrow neither admits nor denies the allegations of Paragraph 10, but leaves M&E to its

proof.

         11. Admit that Jarrow paid M&E’s invoices periodically and that certain invoices were

claimed to be discounted. As to the remaining factual allegations, Jarrow neither admits nor denies

the allegations, but leaves M&E to its proof.

         12. Jarrow admits that M&E represented Kean Ashurst in connection with claims made by

Caudill Seed & Warehouse Company, Inc. (“Caudill”). As to the allegation that Jarrow “retained”

M&E, the terms of any such retention, and the remaining allegations, Jarrow neither admits nor

denies the allegations, but leaves M&E to its proof.

         13. Jarrow admits that Caudill sued Ashurst in the Jefferson Circuit Court in Louisville,

Kentucky and that the lawsuit was dismissed with prejudice. As to the remaining allegations,

Jarrow neither admits nor denies the allegations, but leaves the M&E to its proof.

         14. Admit.


                                        Page 2 of        22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 3 of 22



       15. Admit.

       16. Admit, except state that the trade secrets claim included claims for compensatory

damages, treble damages, and attorneys’ fees.

       17. Admit.

       18. Deny and assert that judgment on the jury’s verdicts entered pursuant to an Order of the

federal district court for the Western District of Kentucky (Simpson, J.) dated August 11, 2019 [D.N.

487] which states: “Judgment is hereby entered in accordance with the aforesaid verdicts.”

       19. Admit that Attorney Rechen sent an e-mail as alleged in Paragraph 19. As to the

substance of the e-mail, which speaks for itself and as to the remaining allegations, Jarrow neither

admits nor denies the allegations, but leaves the M&E to its proof.

       20. Deny and state that Jarrow Rogovin communicated with M&E by text message following

the jury’s verdict and thereafter Jarrow responded through counsel. As to the allegation of

“numerous” e-mails and telephone calls and any remaining allegations, Jarrow neither admits nor

denies the allegations, but leaves M&E to its proof.

       21. Admit that Jarrow’s counsel, Attorney Carol Brophy, sent a letter dated July 12, 2019

to M&E notifying M&E that the attorney-client relationship had terminated. As to the allegations

concerning the date of receipt of the letter, or purporting to restate the contents of the letter, which

speaks for itself, and any remaining allegations, Jarrow neither admits nor denies the allegations, but

leaves M&E to its proof.

       22. Admit that Attorney Giarratana sent a letter dated July 17, 2019. Jarrow neither

admits nor denies the allegations purporting to restate the contents of the letter, which speaks for

itself, but leaves M&E to its proof.


                                         Page 3 of         22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 4 of 22



        23. Admit that Jonathan Leventhal sent a letter to M&E on or about July 18, 2019. As to

the allegations concerning the date of M&E’s receipt of the letter and allegations purporting to

restate the contents of the letter, which speaks for itself, Jarrow neither admits nor denies the

allegations, but leaves M&E to its proof.

        24. Jarrow admits that Attorneys Giarratana, Grondahl, Rechen and Hornat filed motions

to withdraw their appearances on July 19, 2019. As to the remaining allegations, Jarrow neither

admits nor denies such allegations, but leaves M&E to its proof.

        25. Admit that Attorney Giarratana sent a letter dated July 19, 2019 to Attorney Brophy.

Jarrow neither admits nor denies allegations purporting to restate the contents of the letter, which

speaks for itself, but leaves M&E to its proof.

        26. Admit that Jarrow Rogovin sent an e-mail dated July 22, 2019. Jarrow neither admits

nor denies allegations purporting to restate the contents of the e-mail, which speaks for itself, but

leaves M&E to its proof.

        27. Admit, but deny that any sum is due and owing.

        28. Deny M&E’s allegation as to the sum M&E claims to be “due and owing” to M&E. As

to the remaining allegations, Jarrow neither admits nor denies the allegations, but leaves M&E to

its proof.

        29. Deny that any sums are “presently owed” by Jarrow to M&E. Admit that Jarrow has not

provided assurances it will pay the sum M&E claims to be owed.

                                             COUNT I

        30. Jarrow repeats and realleges its responses to paragraphs 1-29 as if fully set forth.

        31. Denied.


                                        Page 4 of        22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 5 of 22



       32. Denied.

                                             COUNT II

       33. Jarrow repeats and realleges its responses to paragraphs 1-29 as if fully set forth.

       34. Denied.

       35. Denied.

                                             COUNT III

       36. Jarrow repeats and realleges its responses to paragraphs 1-29 as if fully set forth.

       37. Admit that Jarrow received legal representation and related services. As to the

allegations that the services had “substantial value,” and all remaining allegations, Jarrow neither

admits nor denies such allegations, but leaves M&E to its proof.

       38. To the extent that the reference in this paragraph to “the aforseaid legal representation”

incorporates the allegations of paragraph 37, Jarrow repeats and realleges its response to paragraph

37. As to the remaining allegations, including the existence and the terms of any alleged agreement

to pay for legal representation and related services, Jarrow neither admits nor denies such allegations,

but leaves M&E to its proof.

       39. Denied.

       40. Denied and state that the proper standard of harm or recovery (which harm and right

of recovery are denied) is not alleged harm to M&E.

       41. Denied and state that alleged damage (which damage is denied) to McCarter is not

the proper standard of harm or recovery.




                                         Page 5 of         22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 6 of 22



                                     PRAYER FOR RELIEF

        Jarrow denies that M&E is entitled to any of the relief, legal or equitable, requested in its

Complaint, denies each paragraph of the Prayer for Relief and requests that M&E’s action be

dismissed in its entirety.

                                   AFFIRMATIVE DEFENSES

        As and for its Affirmative Defenses to M&E’s claims, Jarrow alleges as follows:

        Failure to State a Claim

        To the extent that M&E purports to state a claim based upon alleged harm to M&E and to

the extent that M&E purports to state a claim for breach of contract, M&E has failed to state a claim

upon which relief may be granted.

        Unclean Hands

        Jarrow asserts that M&E is barred from seeking equitable relief by the doctrine of unclean

hands and its own inequitable conduct.

        Setoff and Recoupment

        Jarrow asserts a setoff as to the amounts claimed by M&E to be due and recoupment based

upon its prior payments which exceed the value of M&E’s services.

        Illegality

        Jarrow asserts that there is no legally enforceable contract between M&E and Jarrow for

M&E’s services in the matter referred to in the Complaint as the Kentucky Litigation, in that M&E

failed to comply with the requirements for a contract for legal services. M&E failed to provide a

written fee agreement or notice before or within a reasonable time after commencing the

representation setting forth the scope of the representation, the basis or rate of the fee and expenses


                                         Page 6 of        22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 7 of 22



for which Jarrow would be responsible and M&E failed further to notify Jarrow in writing in

advance of changes in the basis or rate of the fee or expenses before the fees or expenses to be billed

at the higher rates were actually incurred.

       Misrepresentation

       Jarrow asserts that M&E made material misrepresentations in the course of the parties’

relationship concerning its bills for legal fees and services and the basis or rate which M&E charges

for legal fees and services.

                                       COUNTERCLAIMS

       As and for its Counterclaims against McCarter & English, LLP (“M&E”), Jarrow

Formulas, Inc. (“Jarrow”) asserts as follows:

                                                Parties

       1. The parties to these counterclaims are the counterclaim-defendant, M&E, a limited

liability partnership organized and existing under the laws of the State of New Jersey, with offices

at various locations in the northeast, including Hartford, Connecticut and the counterclaim-plaintiff,

Jarrow, whose state of incorporation and principal place of business are in California.

                                      Jurisdiction and Venue

       2. This Court has subject matter jurisdiction over these counterclaims pursuant to 28 U.S.C.

§ 1332(a) because the parties are citizens of different states and the amount in controversy, exclusive

of interest and costs, exceeds the sum or value of $75,000. The counterclaims also are within the

supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367.

       3. The Court has personal jurisdiction over the parties based upon the presence of M&E

within the State of Connecticut and its filing of this action in this district and based upon Jarrow


                                         Page 7 of        22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 8 of 22



having been properly served with legal process and its business activities within or connected to the

State of Connecticut.

       4. Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that a substantial part of

the events or omissions giving rise to the counterclaims occurred within this district.

                                       General Allegations

       5. Jarrow asserts that the billings rendered by M&E are excessive and unreasonable and

asserts a setoff and counterclaims to recover excessive sums it has paid to M&E or which are

claimed by M&E as due and owing. Jarrow asserts further that there is no legally enforceable

contract between M&E and Jarrow. Jarrow also asserts that M&E breached its fiduciary duties to

Jarrow. Jarrow also asserts that M&E’s billing and collection practices violated the Connecticut

Unfair Trade Practices Act. Jarrow also asserts that M&E failed to meet the standard of reasonably

competent attorneys in it representation of Jarrow in the litigation brought against Jarrow by Caudill

referred to in the Complaint as the “Kentucky Litigation.”

       6. M&E has no retainer agreement with Jarrow for the Kentucky Litigation.

       7. In fact, over the course of 23 years during which Attorney Giarratana provided legal

services to Jarrow, the only retainer agreement which appears to exist is the letter dated December

5, 1996, attached as Exhibit A to the Complaint, entered into between Jarrow and the law firm of

McCormick, Paulding & Huber LLP (“McCormick”) the law firm with which Attorney Giarratana

was associated on December 5, 1996, which states specifically that the subject matter of the

engagement is a then-pending litigation matter specifically referenced in the December 5, 1996

engagement letter.

       8. Attorney Giarratana’s billing rate as set forth in the McCormick engagement letter was


                                        Page 8 of         22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 9 of 22



$200 per hour. There were no billing rates set forth in the McCormick engagement letter for the

other M&E attorneys who provided services to Jarrow in the Kentucky Litigation, as they were not

associated with McCormick.

       9. The McCormick engagement letter states in part: “Our experience has shown that our

relationship will be better served if we begin with a clear understanding of our assignment and our

methods of operating, including fees and payment.”

       10. Despite this fact, when Attorney Giarratana changed law firms, was hired for additional

legal matters, and repeatedly changed his billing rates and the rates of others providing services to

Jarrow, he did not enter into a new retainer agreement, nor did he provide notice in writing to Jarrow

in advance of providing services at higher rates.

       11. On information and belief, when Attorney Giarratana left McCormick to join the law

firm of Cummings & Lockwood, neither Attorney Giarratana nor Cummings & Lockwood entered

into a retainer agreement with Jarrow for legal services provided by that firm.

       12. On information and belief, in 2003, when certain Cummings & Lockwood attorneys,

including Attorney Giarratana merged with M&E, neither Attorney Giarratana nor M&E entered into

a retainer agreement with Jarrow for legal services provided by that firm.

       13. Over the course of time between December 1996 and the termination of M&E’s

representation of Jarrow in legal matters in 2019, Attorney Giarratana’s billing rates, as well as the

identities of the persons providing legal services to Jarrow and their billing rates changed on multiple

occasions.

       14. At no time between December 1996 and the termination of M&E’s representation of

Jarrow in legal matters in 2019 did Attorney Giarratana or M&E enter into a new retainer agreement


                                         Page 9 of         22
          Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 10 of 22



with Jarrow for legal services.

          15. When the rates or identities of the persons at M&E providing legal services to Jarrow

changed, M&E did not provide notice in writing of such changes in advance of providing services

at a higher rate.

          16. In particular, M&E’s billing rates for two related cases brought in Kentucky by Caudill

escalated substantially during the course of the litigation, without advance notice in writing to

Jarrow.

          17. In fact, there was an extended period during which Jarrow was billed at widely disparate

rates for services provided by the same attorneys in the Kentucky cases, with no fee agreement

covering either matter.

          18. Jarrow has caused a forensic audit of M&E’s legal fees charged in these cases to be

performed, the results of which establish that M&E engaged in inappropriate billing practices which

resulted in excessive billing rendered to Jarrow, in an amount which exceeds the amount of M&E’s

claims against Jarrow in this case.

          19. As a fiduciary relationship exists between Jarrow and M&E, M&E must prove, by clear

and convincing evidence, that it has dealt fairly with Jarrow and acted at all times in Jarrow’s best

interests, including with regard to its management and supervision of the matters in which it

provided services to Jarrow, the reasonableness of its legal fees and other charges, and with respect

to its billing and collection practices.

          20. M&E failed to take steps needed to properly represent and defend Jarrow as to both

liability and damages issues in the Kentucky Litigation which would have been taken by reasonably

prudent and competent counsel in similar circumstances. M&E did not retain an appropriate


                                           Page 10 of      22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 11 of 22



damages expert and provide him with information needed to effectively attack Caudill’s grossly

inflated damages claims. Nor did M&E secure and provide documentation from Caudill as well as

from third parties who possessed relevant information, which would permit Jarrow or its retained

expert to prove Caudill’s actual research and development costs were a small fraction of the millions

of dollars Caudill claimed as damages in the Kentucky Litigation.

       21. M&E also refused repeatedly to communicate properly with and listen to the client’s

concerns and failed follow or to consider appropriately the advice and instructions of Jarrow’s

principal, Jarrow Rogovin, including his repeated requests that they formulate an alternative

damage analysis and that he be permitted to testify at trial.

       22. Prior to and during the trial, Mr. Rogovin made it known to the M&E attorneys that he

felt they ignored him, that they talked over him when he spoke, and that they treated him in a

disrespectful and overbearing manner. At one point during the trial, one of M&E attorney’s actually

taunted Mr. Rogovin, stating: “What are you going to do, fire us?” At another point, Attorney

Giarratana admitted to Jonathan Leventhal, Jarrow’s General Counsel, that he was not reading emails

being sent by to him by Mr. Rogovin regarding issues relating to the trial because he claimed he was

“too busy.”

       23. During the trial, the Court decided that it would permit a key Caudill witness to provide

both fact and opinion testimony and allowed the M&E attorneys to depose the witness in the evening

after court closed. M&E did not permit Mr. Rogovin to attend the deposition. As a result, Mr.

Rogovin was not able to hear, analyze and assess the testimony and fully assist in providing

information for cross-examination of the witness when court resumed. To the extent that Jarrow did

provide a suggestion as to how the witness could be effectively cross-examined, it was not followed.


                                        Page 11 of         22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 12 of 22



         24. The M&E lawyers also failed and refused to make use of a video deposition of a key

Caudill witness, obtained at great expense, through which it could have been established that

Caudill had never done testing research and development employing the parameters used by Jarrow

and that Caudill had failed to timely turn over the evidence supporting this conclusion.

         25. M&E attorney Tom Rechen also promised, in the opening statement he delivered to the

jury, that Mr. Rogovin would testify. M&E failed to deliver on the promise, despite the fact that

there were critical issues only Mr. Rogovin could effectively address.

         26. Because he did not testify, except through a pre-trial deposition at which M&E attorneys

asked no questions, critical documents which corroborate Mr. Rogovin’s position that he did not

rely upon any of Caudill’s trade secrets, made conscious efforts to avoid misappropriation of trade

secrets, and certainly did not engage in willful or malicious misappropriation, were not admitted at

trial.

         27. In addition, although the M&E attorneys regarded Mr. Rogovin at the start of the trial

as a critical witness whose testimony was central to Jarrow’s defense and specifically told the jurors

in opening statement that they would hear from Mr. Rogovin, the attorneys later forcefully advised

Mr. Rogovin and insisted that he must not testify and they ignored his requests to testify as the trial

progressed.

         28. As a result, Mr. Rogovin was not given the opportunity to provide testimony as to his

knowledge of the manner in which Jarrow independently developed its processes and products, and

the manner in which Jarrow’s products and processes differed in fundamental respects from

Caudill’s products and processes.

         29. The jurors thus saw Mr. Rogovin in court each day, but were not given the opportunity


                                        Page 12 of         22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 13 of 22



to look him in the eye and hear him testify in person as to key issues, including the critical element

of his intentions and state of mind to rebut Caudill’s claim of willful and malicious misappropriation

of trade secrets.

        30. It was critical that, as the founder and principal owner of Jarrow, Mr. Rogovin be given

the opportunity to face the jury and explain that he did not intentionally misappropriate any trade

secrets, and took affirmative steps to avoid infringement and directed his staff to do the same. In

addition, as a result of the decision not to allow Mr. Rogovin to testify, several key documents in

which he expressed his desire and efforts to avoid infringement directly to Caudill’s counsel in 2011

were not admitted in evidence.

        31. M&E lawyers insisted that they had a “plan” and that they were going to follow it

regardless of Mr. Rogovin’s wishes, instructions or directions.

        32. The underlying Kentucky Litigation was conducted with three M&E partners, local

Kentucky counsel and Jarrow’s General Counsel all sitting at counsel table and, for most of the trial

an M&E associate (billing at $400 per hour) in the gallery or working at the local counsel’s office.

        33. Jarrow’s local counsel, Joel Beres, is a highly qualified intellectual property attorney

with an undergraduate degree in economics and more than 25 years of experience practicing law in

the field of intellectual property. Nevertheless, the M&E attorneys did not permit Attorney Beres

to play any meaningful role at the trial.

        34. When Jarrow’s General Counsel asked M&E lawyers what he and Attorney Beres could

do to help, he was told: “Keep Jarrow [Rogovin] away from us.”

        35. The combined billing rates of the three M&E partners, M&E associate and local counsel

totaled nearly $2,500 per hour. M&E's billed fees for the month of June 2019 alone were


                                        Page 13 of        22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 14 of 22



$582,713.00 (not including disbursements of $178,00.00)—nearly $20,000 in legal fees per day for

each and every day of the thirty days in the month of June.

       36. M&E’s bills for legal fees rendered to Jarrow for the Kentucky Litigation exceeded $6.5

million and were more than 50% higher than the $4.2 million in fees charged by winning team

representing Caudill.

       37. M&E engaged in several types of inappropriate billing practices, including excessive

bills that were the product of overstaffing, inefficiency, inappropriate timekeepers, inappropriate

billing rates, inappropriate disbursements, and other objectionable billing practices which caused

M&E’s bills to exceed the reasonable value of their services to Jarrow and require substantial

reductions in M&E’s billings, such that the amount of M&E’s excessive billings exceeds the amount

claimed by M&E as due and owing in this case.

       38. One example regarding disbursements involves expenses for meals. After a particularly

expensive dinner with the trial team, Jarrow's General Counsel was assured that Jarrow would not

be charged for the dinner. Yet M&E's June bill reflects a $1,300 charge for this dinner; as well as

more than $6,700 in meal charges for the month of June alone.

       39. Although M&E retained a damages expert, it had become evident from the expert’s

deposition the expert did not have appropriate experience and was not provided nor asked to

examine appropriate source documents to undermine the factual basis for Caudill’s damages claims.

Jarrow’s retained damages expert was not called to testify at trial and the jury was not presented with

an alternative calculation to Caudill’s inflated calculation of its alleged damages.

       40. Caudill’s damages claim for research and development costs was predicated largely on

research and development line items shown on tax returns and financial statements company-wide,


                                        Page 14 of         22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 15 of 22



over a span of many years, in a company that had six divisions, in a trade secrets case in which

Caudill claimed six trade secrets, and prevailed in recovering damages as to only one. The jury never

heard a breakdown or allocation of the research and development costs and never was presented with

an alternative calculation. M&E’s damages expert never investigated the allocation or breakdown

of Caudill’s alleged research and development costs and did not use source documents to verify the

numbers on the tax returns and financial statements.

       41. M&E also admitted that they erroneously believed the jury would not decide the issue

of willful and malicious misappropriation. This fact was revealed when M&E made its motion for

judgment as a matter of law and omitted a discussion of willful an malicious misappropriation in

their brief and in oral argument on the motion. When asked by the trial judge whether he wished to

address the issue, Attorney Giarratana stated that it was his understanding that the jury would not

decide this issue.

       42. M&E thus failed to structure its trial presentation during the plaintiff’s case to properly

address this issue. Indeed, even after the trial judge pointed out M&E’s oversight regarding this

issue, they failed to structure the presentation of the defense case to properly address this critical

issue—which the jury decided against Jarrow.

       43. Because of the manner in which M&E decided to present Jarrow’s defense, at the end

of the trial Caudill’s counsel was able to tell the jury that Jarrow Rogovin had been in the courtroom

every day and had never taken the stand to tell them he did not misappropriate Caudill’s trade secrets

and did not act willfully, maliciously and deceptively to Caudill and was able to characterize the

denials presented by Jarrow’s counsel as “just the lawyer talking.”

       44. As to damages, Caudill’s counsel was able to state in closing that Jarrow did not put on


                                        Page 15 of        22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 16 of 22



evidence of how long it would have taken Jarrow to develop its products and processes by proper

means and to state further, without fear of contradiction, that there was no evidence providing an

alternative to Caudill’s research and development damages calculation.

       45. On June 26, 2019, the jury rendered its verdict in the Kentucky Litigation, finding Jarrow

liable for compensatory damages in the amount of $2,427,605 and finding Jarrow liable for willful

and malicious misappropriation of Caudill’s trade secrets, which permits Caudill to seek an award

of treble damages and attorney’s fees from the court.

       46. On July 18, 2019, Caudill filed its motion for exemplary damages in the Kentucky

Litigation, seeking $4,855,210 in punitive damages (2 X the compensatory award), $4,203,201 in

attorney’s fees, and $1,873,903 in interest (plus per diem interest of $410.72 for each day after June

26, 2019), for a total award of more than $13 million.

       Count One - Excessive Billing; Overpayment and Recoupment

       47. The allegations of paragraphs 1-46 are repeated and realleged as if fully set forth herein.

       48. The bills rendered by M&E in this matter for fees and expenses are excessive and

unreasonable.

       49. If M&E’s bills are reduced to reasonable charges, Jarrow has previously paid M&E more

than M&E is owed for such services.

       50. As a consequence, M&E is not entitled to recover any amount on its claims against

Jarrow and Jarrow is owed a substantial refund, in an amount to be proven at trial, based upon the

sums it has paid to date.

       Count Two - Unjust Enrichment

       47. The allegations of paragraphs 1-46 are repeated and realleged as if fully set forth herein.


                                        Page 16 of        22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 17 of 22



       48. Jarrow has paid M&E more than the reasonable value of its services.

       49. As a result, M&E has received a benefit which in equity and good conscience it must not

be permitted to retain.

       50. As a consequence, M&E is not entitled to recover any amount on its claims against

Jarrow and M&E should be ordered to disgorge and return to Jarrow the amount that M&E has

unjustly retained.

       Count Three - Breach of Fiduciary Duty

       47. The allegations of paragraphs 1-46 are repeated and realleged as if fully set forth herein.

       48. As legal counsel and advisor to Jarrow over an extended period of time, Attorney

Giarratana and M&E stood in a fiduciary relationship of trust and confidence with Jarrow and owed

to Jarrow the obligation to act in its best interests at all times, to keep Jarrow fully informed as to

all matters which may be of importance, and to meet the highest standards of honesty, full disclosure

and loyalty.

       49. By its overbilling and other improper billing practices, including its failures to properly

communicate with Jarrow concerning matters of importance and its failures to honestly and fully

disclose matters relating to billing, M&E breached its fiduciary duties to Jarrow.

       50. As a consequence, Jarrow has suffered financial harm in that it has been billed

excessively, has overpaid for services and has been required to defend this action seeking to collect

additional sums that are unwarranted and are not properly due and payable; Jarrow has been required

to expend sums for attorneys and consultants to defend this action; and Jarrow has incurred other

expenses and harm to its business, including damage to its relationship with its primary lender.




                                        Page 17 of         22
         Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 18 of 22



        Count Four - Legal Malpractice

        47. The allegations of paragraphs 1-46 are repeated and realleged as if fully set forth herein.

        48. In its legal representation of Jarrow in the Kentucky Litigation, M&E owed Jarrow a duty

of care to act as reasonably competent and diligent attorneys and to use the skill and knowledge

ordinarily possessed by attorneys under similar circumstanced and to exercise a reasonable degree

of skill and care in providing professional legal services.

        49. M&E was negligent and failed to take the steps required to provide Jarrow with

reasonably diligent and competent legal advice and representation, failed to act as reasonably prudent

and competent attorneys and committed acts and omissions which constituted legal malpractice, as

set forth above, including: the failure to recognize that Jarrow Rogovin was a critical witness who

must testify as to a number of key points; the failure to adequately consult and communicate with

the client; the failure to retain an appropriate damages expert and engage in adequate discovery to

obtain evidence regarding Caudill’s actual research and development costs and provide an alternative

damages calculation; the failure to meet the standard of care in rebutting the damages testimony of

Caudill’s damages expert; the failure to present testimony and evidence to show that Jarrow did not

willfully and maliciously misappropriate any trade secrets.

        50. As a result of M&E’s breaches of their duty of care and professional negligence, Jarrow

has suffered damages.

        Count Five - Unfair Trade Practices

        51. The allegations of paragraphs 1-50 of Count One, paragraphs 1-50 of Count Two,

paragraphs 1-50 of Count Three and paragraphs 1-50 of Count Four are repeated and realleged as

if fully set forth herein.


                                        Page 18 of         22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 19 of 22



       51. At all relevant times, M&E has been engaged in the trade or business of providing legal

services.

       52. M&E’s acts and practices involving billing and collection of fees for its services and

disbursements constitute the entrepreneurial aspects of the practice of law.

       53. M&E’s billing and collection practices as alleged herein constitute unfair and deceptive

acts and practices involving the entrepreneurial aspects of the practice of law in that: M&E failed

to provide Jarrow with written retainer agreements; M&E failed to provide written notifications of

changes in the basis or rates for services in advance of providing services at a higher rate; M&E

billed for excessive and inappropriate disbursements; M&E billed for services other than legal

services and for disbursements that were not reasonable, and were not agreed to be and were not

properly reimbursable; M&E billed at widely differing rates for the same attorneys, in the same time

frame, in related matters; M&E made misrepresentations regarding billing rates and discounts; M&E

unilaterally raised its billing rates during the course of the engagement without taking appropriate

steps to ensure that such rate increases were properly communicated, accepted and were fair to

Jarrow; M&E raised its rates based upon the expectation that the charges would be reimbursed by

insurance and would be subject to the billing rules of the insurance company and continued to charge

such higher rates when the insurer declined to cover and pay the charges, while ignoring the billing

rules upon which such rates were predicated; and M&E rendered excessive bills that were the

product of inappropriate billing and collection practices, including all of the foregoing, as well as

overstaffing, inefficiency, inappropriate timekeepers, inappropriate billing rates and inappropriate

disbursements.

       54. M&E has made use of confidential information which it learned during the course of


                                       Page 19 of         22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 20 of 22



representing Jarrow as its counsel and in a fiduciary capacity, as well as the financial stress and

pressure caused by M&E’s excessive billing and its failures to render competent legal services, in

order to apply pressure and exert leverage on Jarrow to pay the sums M&E claims to be due and

owing, when such sums are not in fact properly due and owing.

       55. As a result of M&E’s unfair trade practices, Jarrow has suffered an ascertainable loss

and damages.

       Count Six - Setoff

       47. The allegations of paragraphs 1-46 are repeated and realleged as if fully set forth herein.

       48. To the extent that M&E proves it is entitled to a recovery on its claims, which Jarrow

expressly denies, any sum awarded to M&E is subject to a setoff in the amount of any recovery by

Jarrow on its counterclaims, including any recovery of compensatory damages, punitive damages,

attorney’s fees and costs.

                                         Prayer for Relief

       WHEREFORE, Jarrow demands:

       1. Compensatory damages.

       2. A setoff against the amounts claimed by the plaintiff.

       2. Disgorgement of benefits constituting an unjust enrichment.

       3. Interest.

       5. Punitive Damages, attorney’s fees and costs pursuant to Connecticut General Statutes

§ 42-110g.

       6. Such other and further relief as in law or equity may appertain.




                                       Page 20 of         22
Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 21 of 22



                            DEFENDANT/COUNTERCLAIM-PLAINTIFF
                            JARROW FORMULAS, INC.


                              /s/ Jeffrey    J. Tinley (ct00765)
                           By_________________________
                             Jeffrey J. Tinley
                             Tinley, Renehan & Dost, LLP
                             255 Bank Street ~ Suite 2-A
                             Waterbury, CT 06702
                              Telephone: 203-596-9030
                              Facsimile: 203-596-9036
                              Federal Bar No.: ct00765
                              E-Mail: jtinley@tnrdlaw.com



DEFENDANT/COUNTERCLAIM PLAINTIFF DEMANDS A TRIAL BY
 JURY AS TO ALL CLAIMS AND COUNTERCLAIMS SO TRIABLE.




                       Page 21 of     22
        Case 3:19-cv-01124-MPS Document 64 Filed 10/04/19 Page 22 of 22




                                      CERTIFICATION

        I hereby certify that on this 4th day of October, 2019, a copy of the foregoing Answer,
Affirmative Defenses and Counterclaims was filed electronically and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF system.




                                                    /s/ Jeffrey J. Tinley (ct00765)
                                                    _________________________
                                                    Jeffrey J. Tinley
                                                    Tinley, Renehan & Dost, LLP
                                                    255 Bank Street ~ Suite 2-A
                                                    Waterbury, CT 06702
                                                    Telephone: 203-596-9030
                                                    Facsimile: 203-596-9036
                                                    Federal Bar No.: ct00765
                                                    E-Mail: jtinley@tnrdlaw.com




                                      Page 22 of        22
